EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sigmon, Kirk on 03/07/2022.
The application has been amended as follows: 
On claim 1, please replace the entirety of claim 1 with the following amendment:
--A method of fitness testing and training, comprising:
		recording, by a user device and using one or more sensors associated with the user device, first data corresponding to a user performing a physical exercise;
preventing, in an interface associated with the user device, user access to a cognitive exercise task associated with training cognitive abilities of the user;
	determining, using the one or more sensors, that the physical exercise is complete;
	modifying, based on the first data, one or more parameters of the cognitive exercise task to provide more time to the user to complete the cognitive exercise task;
enabling, in the interface and based on determining that the physical exercise is complete, the user access to the cognitive exercise task;
recording, via the interface, second data corresponding to the user performing a cognitive exercise corresponding to the cognitive exercise task; and
	generating, based on the second data, feedback for display via the interface.--

Please cancel claim 2.

On claim 7, please replace the entirety of claim 7 with the following amendment:
-- A method of fitness testing and training, comprising:

preventing, in an interface associated with the user device, user access to a physical exercise task;
	determining, via the interface and based on the first data, that the cognitive exercise is complete;
modifying, based on the first data, one or more parameters of the physical exercise task to provide more time to the user to complete the physical exercise task;
enabling, in the interface and based on determining that the cognitive exercise is complete, the user access to the physical exercise task;
recording, using one or more sensors associated with the user device, second data corresponding to the user performing a physical exercise corresponding to the physical exercise task; and
	generating, based on the second data, feedback for display via the interface.—

Please cancel claim 8. 

On claim 13, please replace the entirety of claim 13 with the following amendment:
-- A method of fitness testing and training, comprising:
	preventing, in an interface associated with a user device, access to a one or more cognitive exercise tasks associated with training cognitive abilities of the user;
recording, by the user device and using one or more sensors associated with the user device, first data corresponding to a user performing one or more physical exercises;
modifying, based on the first data, one or more parameters of the one or more cognitive exercise tasks to provide more time to the user to complete the cognitive exercise task;
enabling, in the interface and based on determining that the one or more physical exercises are complete, the user access to the one or more cognitive exercise tasks;
recording, via the interface, second data corresponding to the user performing one or more cognitive exercises corresponding to the one or more cognitive exercise tasks;
	determining, by the user device and based on the first data, a physical performance of the user performing the one or more physical exercises;
determining, by the user device and based on the second data, a cognitive performance of the user performing the one or more cognitive exercises;

comparing the composite physical-cognitive score of the user with similarly determined overall scores of other users in at least one of: a ranking system, a competitive setting, or a leaderboard setting; and
providing, based on the comparing and via the interface, a number of rewards to the user.--

On claim 18, please replace the entirety of claim 18 with the following amendment:
--A non-transitory computer readable medium comprising instructions that, when executed by one or more processors, cause a fitness testing and training device to:
prevent, via an interface associated with the fitness testing and training device, access to a cognitive exercise task associated with training cognitive abilities of a user;
record, using one or more sensors associated with the fitness testing and training device, first data corresponding to the user performing a physical exercise;
provide, based on the first data and via the interface, feedback on a first performance of the user performing the physical exercise;
modify, based on the first data, one or more parameters of the cognitive exercise task to provide more time to the user to complete the cognitive exercise task;
responsive to receiving an indication that the user completed the physical exercise, provide, via the interface and based on the first data, access to the cognitive exercise task;
record second data corresponding to the user performing a cognitive exercise corresponding to the cognitive exercise task; and
provide, via the interface and based on the second data, feedback on a second performance of the user performing the cognitive exercise.--

Please cancel claim 19. 


On claim 23, please replace the entirety of claim 23 with the following amendment:
--A non-transitory computer readable medium comprising instructions that, when executed by one or more processors, cause a fitness testing and training device to:
prevent, via an interface associated with the fitness testing and training device, access to a physical exercise task;

provide, based on the first data and via the interface, feedback on a first performance of the user performing the cognitive exercise;
modifying, based on the first data, one or more parameters of the physical exercise task to provide more time to the user to complete the physical exercise task;
responsive to receiving an indication that the user completed the cognitive exercise, provide, via the interface and based on the first data, the access to the physical exercise task;
display, via the interface, an indication of the physical exercise task;
record, using one or more sensors associated with the fitness testing and training device, second data corresponding to the user performing a physical exercise corresponding to the physical exercise task; and
provide, via the interface and based on the second data, feedback on a second performance of the user performing the physical exercise.--

Please cancel claim 24.

On claim 28, please replace the entirety of claim 28 with the following amendment:

28.	(Currently Amended) A non-transitory computer readable medium comprising instructions that, when executed by one or more processors, cause a fitness testing and training device to:
prevent, in an interface of the fitness testing and training device, access to a cognitive exercise task;
record, using one or more sensors associated with the fitness testing and training device, first data corresponding to a user performing one or more physical exercises corresponding to a physical exercise task;
modifying, based on the first data, one or more parameters of the cognitive exercise task to provide more time to the user to complete the cognitive exercise task;
enabling, in the interface and based on determining that the one or more physical exercises are complete, the user access to the cognitive exercise task;
recording, via the interface, second data corresponding to the user performing one or more cognitive exercises corresponding to the cognitive exercise task;
determine, based on the first data, a physical performance of the user performing the one or more physical exercises; 
determine, based on the second data, a cognitive performance of the user performing the one or more cognitive exercises;

provide, via the interface and based on the composite physical-cognitive score, a number of rewards to the user.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J UTAMA/Primary Examiner, Art Unit 3715